DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of August 26, 2021.  Applicant’s arguments have been considered.

Priority:  02/12/2014
Status of Claims: Claims 1, 4 – 14, 16, 17, 20 – 30 and 32 – 40 are pending.  Claims 1, 5 – 9, 17 and 21 – 25 have been AMENDED.  Claims 2, 3, 15, 18, 19 and 31 have previously been CANCELLED.  
Status of Office Action:  FINAL

Claims Objections
Claim 17 is objected to, based upon the status descriptor.  Claim 17 of the amended claims is identified as previously presented, but has been currently amended.  Appropriate correction is requested.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without 
Claim 1 recites, in part, a system for authorizing a financial credit to a provider and verifying a user that, receives a communication from the user, performs verification of the user and a financial account, sending of a verification query message, selecting a reply address, verifying the user based on a receipt of a verification reply message, determining verification has been successful, transmits an authorization query message, receives an authorization reply message that the user has authorized crediting of the financial credit to the provider, creates a token specific to the combination of the user and the provider, includes a reference to an identifier of the user’s financial account, and transmits the financial credit to the provider.  The limitations of authorizing a financial credit to a provider and verifying a user, receiving communication, performing verification, sending, selecting, determining, authorizing, creating, including and transmitting the financial credit, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a network server, communication network, mobile device, and interface screen to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 13, 34 – 36, 48, 68, 140, 146 and 147 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations 
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 4 – 14, 16 and 33 – 36 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 4 – 14, 16 and 33 - 36 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with authorizing a financial credit to a provider and verifying a user, receiving communication, performing verification, sending, selecting, determining, authorizing, creating, including and transmitting the financial credit is not an inventive concept.
Independent process Claim 17 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claim 17 is substantially similar to system Claim 1. 
Claims 20 – 30, 32 and 37 – 40 dependent from Claim 17, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 20 – 30, 32 and 37 - 40 also do not identify improvement to computer technology or computer 
Therefore, Claims 1, 4 – 14, 16, 17, 20 – 30 and 32 – 40 are rejected under 35 U.S.C. 101.  Claims 1, 4 – 14, 16, 17, 20 – 30 and 32 – 40 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed August 26, 2021, have been fully considered but found not persuasive.
The Amendments to the claims have been entered.
Applicant has amended independent Claims 1 and 17 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, authorizing a financial credit to a provider, verifying a user and transmitting the financial credit, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s suggestion asserting the claims to be founded on the Mental Processes grouping of abstract ideas, is unpersuasive as the 101 rejection is not founded upon association to concepts of judgement and opinion.  The 101 rejection is founded upon organizing human activity, commercial interactions and business relations as Certain Methods of Organizing Human Activity, which is quite distinct from the Mental Processes grouping of abstract ideas.

Applicant’s citation of Dropbox, Inc. v. Synchronoss Technologies, Inc., is unpersuasive.  The Examiner notes that in Dropbox, Inc. v. Synchronoss Technologies, Inc. (CAFC 19-1765), the court affirmed a district court ruling holding patents ineligible for failure to claim a technological solution to a technological problem.
Applicant’s suggestion asserting a technical improvement is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Claims 1 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1 and 17, along with Claims dependent from Claims 1 and 17, remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1, 4 – 14, 16, 17, 20 – 30 and 32 – 40. 

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 1 is non-obvious under USC 103 over prior art of record (see paper number 20210318 & PTO 892), particularly, the limitation(s) – a network server coupled to at least one communication network and in communication with a mobile device operated by a user, wherein the network server receives a communication from 

Conclusion
Art cited but not relied upon pertinent to application disclosure includes Lin et al., U.S. 2010/0082481 generally identifying a mobile device with a display, communications with a network server, initiation of a transaction, verification to a user specific account, crediting of a financial credit to a service provider, and completion of a transaction; Hammad et al., U.S. 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).



/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        November 15, 2021